Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholaus R. Rericha Reg. No 62,855 on  08/18/2022.
The application has been amended as follows: 
In claim 1, lines 22-23   “a  HCPV (Hydrocarbon Pore Volume) by layer of the selected region;”.
In claim 11, lines 28-29 after  “a  HCPV (Hydrocarbon Pore Volume) by layer of the selected region;”.

35 USC § 112 Rejections
Based on the changes introduced by amendment of (08/10/2022), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claims 1-3, 5-13 and 15-20 is withdrawn.

35 USC § 103 rejections

Based on the changes introduced by amendment of (08/10/2022), the 103 Rejections of Claims 1-3, 5-13 and 15-20 is withdrawn.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1 and 11, Gurpinar (US Pat.6980940), hereinafter Gurpinar disclose a method of displaying field development opportunities, the method comprising: one or more processors; an electronic display (Col. 40, lines 27-30, where you can also map, in the “map displays of well performance indicators);
 a non-transitory computer-readable memory storing instructions that, when executed by the one or more processors(Col. 35, lines 25-27, where computer system), receiving, from one or more databases, production data comprising production
attributes for a plurality of wells (Fig. 5, #, 55, 56 and 60, Col. 1, lines 49-50, where development plan is then implemented by drilling wells, setting production);
receiving, from the one or more databases, three-dimensional model data comprising model attributes from one or more fields (Col.18, lines 7-25, where the petrophysicist contributes interpretations of wellbore data. The geologist receives that wellbore data and, with his knowledge of the depositional environment and seismic interpretations, he determines how these properties are distributed throughout a ‘three dimensional reservoir description” “three dimensional reservoir description’ (which is essentially a description of properties) is then introduced as ‘input data’ into the "Numerical Model Studies" block 25. The Numerical Model Studies of block 25 then, responsive to that description of properties, constructs a numerical flow model consisting of a multitude of grid blocks that represent discrete portions of the reservoir. In effect, a grid system is overlayed over the aforementioned ‘three dimensional reservoir description” (hereinafter, a "model")); 

 Cheng at.el., (CN111812731A), hereinafter Cheng disclose cross-linking the production data and the three-dimensional model data (Abstract, where resistivity data two-dimensional section map, converting the two- dimensional coordinate into three-dimensional coordinate, forming a three-dimensional model diagram). 

Oliver at.el., “Advanced cutting analysis provides improved competition design, efficiency and well production”, hereinafter Oliver disclose displaying, in an electronic display, a graphical user interface (Fig. 2, RoaSCAN system on location at well site) comprising:
a two-dimensional view of a selected field of the one or more fields, wherein the two- dimensional view provides a first axis and a second axis (Fig. 3, where two dimensional view of the field: reservoir ROgSCAN data summary chart for Well A, well A is selected field);
a plurality of graphs, each graph of the plurality of graphs comprising a plurality of bins (Fig. 3, different colors of Rock types and RoqFRAC index (BI) and Optimized Completion Stages), wherein:
each graph of the plurality of graphs corresponds to a reservoir property (Fig. 3,where 18 graphs related to reservoir data RoqSCAN Pore Analysis , RoaFRAC Brithness Index (BI), Rock Types ... ); each bin of the plurality of bins corresponds to a range of values along one of the first axis and the second axis (Fig. 3, where Rock Types identifies as the different colors corresponds to plurality of bins and first axis is depth and second axis is horizontal direction); and the plurality of graphs are arranged within the graphical user interface such that the plurality of bins are aligned with one another (Page 75, col. 2, lines 1-5, where frac stages were grouped based on similar rock properties derived from the rock type scheme and brittleness index (Bl), Fig. 3, see Rock types plurality of different colors (bins) grouped to the section A, B and C and corresponds to the optimized completion Stages).

Zeng et. al., (US Pub.20170371211) disclose (para [0147], where 3D aligned structure in which mesogens are oriented due to the effect of both aligning formations, the first and second , a volume of liquid crystal layer); Fang et-.al., (US Pub.20170123097) disclose (para [0006], where deifying, for a set of distance values representing possible distances from the tool to an interface between two adjacent layers substantially parallel to a longitudinal axis of the tool, layer resistivities corresponding to the two adjacent layers for each distance value by minimizing a difference between expected measurement values corresponding to the distance value and actual values of the EM measurements; selecting a subset of distance values corresponding to a subset of least misfits; identifying a distance value from the subset of distance values that is associated with identified layer resistivities including a minimum resistivity; estimating true resistivity as either that upper layer resistivity or that lower layer resistivity associated with the identified distance value; and interpolating one or more of the true resistivity estimates over a window of multiple depths of the plurality of depths using a subset of the true resistivity estimates by correcting outlier values.) Grader et.al., (US Pub. 20160170088), teaches para [0028], where selects subvolumes based on the absence of expanded pore space...the results presented in graphical form. 

The closest prior art does not disclose or render obvious:
“receiving, from the graphical user interface, a selected region; updating the graphical user interface to display:
a graph of hydrocarbon pore volume plots hydrocarbon pore volume (HCPV)(Hydrocarbon Pore Volume) by layer of the selected region; and a contact graph of reservoir contacts plotting reservoir well contacts by layer of the selected region, wherein the HCPV(Hydrocarbon Pore Volume ) graph and the contact graph are arranged adjacent to one another such that layers of the HCPV graph are aligned with the contact graph.”

Regarding Claim 11:
 Similar limitation comprises the Claim 11.
The closest prior art does not disclose or render obvious:
“receiving, from the graphical user interface, a selected region; update the graphical user interface to display:
a graph of hydrocarbon pore volume plotting hydrocarbon pore volume HCPV(Hydrocarbon Pore Volume) by layer of the selected region; and a contact graph of reservoir contacts plotting reservoir well contacts by layer of the selected region, wherein the HCPV(Hydrocarbon Pore Volume) graph and the contact graph are arranged adjacent to one another such that layers of the HCPV (Hydrocarbon Pore Volume) graph are aligned with the contact graph.”

The claims 2-3, 5-10, 12, 13 and 15-20 are Allowed due to the dependency on claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862